           Case 1:20-cv-10537-CM Document 4 Filed 01/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEXANDER MOSKOVITS,

                             Plaintiff,
                                                                  20-CV-10537 (CM)
                    -against-
                                                            ORDER DENYING MOTION
BANK OF AMERICA NA, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this pro se complaint on December 14, 2020. By order dated December 14,

2020, the Court issued an order directing Plaintiff to either pay the filing fees or submit an IFP

application within 30 days. 1 Plaintiff has now filed an “affidavit of bias or prejudice” seeking

this Court’s recusal because the Court “sua sponte circumvented random judicial selection to

assign this matter to her docket,” which “exacerbated the appearance of impropriety and

presumed bias” in connection with this matter. (ECF 3.)

       A judge is required to recuse herself from “any proceeding in which [her] impartiality

might reasonably be questioned.” 28 U.S.C. § 455(a). When a judge’s impartiality is questioned

on bias or prejudice grounds, “what matters is not the reality of bias or prejudice but its

appearance.” Liteky v. United States, 510 U.S. 540, 548 (1994). That is, recusal is warranted if

“an objective, disinterested observer fully informed of the underlying facts . . . entertain

significant doubt that justice would be done absent recusal.” United States v. Yousef, 327 F.3d 56,

169 (2d Cir. 2003) (internal quotation marks and citation omitted).


       1
         To proceed with a civil action in this Court, a plaintiff must either pay the filing fees or
request authorization to proceed without prepayment of fees, that is, in forma pauperis (IFP), by
submitting a signed IFP application. See 28 U.S.C. §§ 1914, 1915. The filing fees required to file
a federal civil action increased to $402.00 – a $350.00 filing fee plus a $52.00 administrative fee.
           Case 1:20-cv-10537-CM Document 4 Filed 01/07/21 Page 2 of 3




       The showing of personal bias to warrant recusal must ordinarily be based on

“extrajudicial conduct . . . not conduct which arises in a judicial context.” Lewis v. Tuscan Dairy

Farms, Inc., 25 F.3d 1138, 1141 (2d Cir. 1994) (internal quotation marks and citation omitted).

And “judicial rulings alone almost never constitute a valid basis for a bias or partiality motion.”

Liteky, 510 U.S. at 555 (citation omitted); see Fulton v. Robinson, 289 F.3d 188, 199 (2d Cir.

2002) (affirming denial of recusal motion filed in case by plaintiff where judge had ruled against

him on all his motions and where plaintiff had “speculated that the judge may have been

acquainted with [him]”).

       In rare circumstances, judicial “opinions formed by [a] judge on the basis of facts

introduced or events occurring in the course of the [court] proceedings, or of prior proceedings,”

may be the basis of a recusal motion, but only if those opinions “display a deep-seated favoritism

or antagonism that would make fair judgment impossible.” Liteky, 510 U.S. at 555 (1994).

       This matter was assigned to my docket in my capacity as Chief Judge, and I issued the

December 14, 2020 order because Plaintiff’s case cannot proceed until he either pays the fee or

seeks leave to proceed IFP. There are no facts that would cause any objective observer to infer

bias and no basis for me to recuse myself from this action. The Court therefore denies Plaintiff’s

motion seeking my recusal.

       The Court grants Plaintiff an extension of time to comply with the December 14, 2020

order. Within thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or

submit an IFP application. If Plaintiff complies with this order, the case shall be processed in

accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply with this order

within the time allowed, the action will be dismissed without prejudice.




                                                  2
            Case 1:20-cv-10537-CM Document 4 Filed 01/07/21 Page 3 of 3




                                          CONCLUSION

         Plaintiff’s motion for the Court’s recusal (ECF No. 3) is denied. The Clerk of Court is

directed to mail a copy of this order to Plaintiff and note service on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 7, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
